99 F.3d 1143
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.John B. FREDERICKS, Jr.;  Judy Fredericks, Appellants,v.UNITED STATES DEPARTMENT OF AGRICULTURE;  agent DanGlickman;  Farmers Home Administration;  Odell O. Ottmar, inhis capacity as employee of the Farmers Home Administration;Lorace Hakanson, in his capacity as employee of the FarmersHome Administration;  Robert Zimmerman, in his capacity asemployee of the Farmers Home Administration;  DavidHilleren, in his capacity as employee of the Farmers HomeAdministration;  Frederick R. Young, director nationalappeals staff, Farmers Home Administration, Appellees.
No. 96-1783.
United States Court of Appeals, Eighth Circuit.
Submitted:  Oct. 3, 1996.Filed:  Oct. 9, 1996.

Before FAGG, WOLLMAN, and MURPHY, Circuit Judges.
PER CURIAM.


1
John B. Fredericks, Jr. and Judy Fredericks appeal the district court's order denying their request for attorney's fees and expenses.  The parties' briefs discuss the merits of the underlying litigation, and we need not repeat what they have said to decide whether there was substantial justification for the Government's position.  Having considered the record and the parties' briefs, we conclude the Government's position was substantially justified within the meaning of the Equal Access to Justice Act, 28 U.S.C. § 2412(d).  We thus affirm the district court.  See 8th Cir.  R. 47B.